DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Hobgood on 01/06/2021.

The application has been amended as follows: 

IN THE CLAIMS
chromatographic layer is disposed over the first sensing chemistry, wherein the chromatographic layer is disposed over the second sensing chemistry, wherein the chromatographic layer is configured to permit passage of the first analyte at a first rate such that the first analyte begins to accumulate at the first sensing chemistry at a first time, wherein the chromatographic layer is configured to permit passage of the second analyte at a second rate such that the second analyte begins to accumulate at the first sensing chemistry at a second time, and wherein the first time is different from the second time.

Claim 9 (Currently amended): The system of claim 1, further comprising a protective layer defining a window disposed above the first sensing chemistry.

Claim 10 (Currently amended): The system of claim 9, wherein the chromatographic layer is disposed above the protective layer.

, wherein the protective layer defining the window is disposed above the chromatographic layer.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Providing Figures 2 and 6-11 with the numbers, letters and reference characters with at least .32cm or 1/8 inch in height and provide the graphs and accompanying numbers, letters and reference characters in a legible manner.

  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 1, 7, 9-10, 12-14, 16-18, 24, and 27-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	The Reasons for Allowance have been addressed in the Final rejection mailed on 06/29/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        




/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856